Citation Nr: 9919792	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUE

Entitlement to service connection for bilateral hearing loss.





ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 RO decision which denied the 
veteran's claim for service connection for bilateral hearing 
loss.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for bilateral hearing 
loss.


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from February 
1943 to December 1945.

A review of the veteran's service medical records shows that 
when he was examined in November 1942 and February 1943, his 
bilateral hearing was 40/40, 20/20, 15/15, and 15/15 on 
watch, coin click, whispered voice, and spoken voice testing, 
respectively.  Both examination reports also reflect that 
there were no disease or defects of the ears.  Other 
examination reports, dated in February 1943 and February 
1944, reflect that his bilateral hearing was 15/15 and show 
that his ears were clinically normal.  A May 1944 examination 
report reflects that his bilateral hearing was 40/40, 20/20, 
15/15, 15/15, and 15/15 on watch, coin click, whispered 
voice, spoken voice, and binaural (spoken voice) testing, 
respectively.  It was also noted that he had no disease or 
defects of the ears. 

In mid-December 1944, the veteran presented for treatment 
complaining that in May 1943 he had developed a mild fungus 
infection in both ears, after swimming in a pool at a base in 
Norfolk, Virginia.  Since then, he related, his ears had 
never been completely infection-free.  He said when he was 
stationed in New Caledonia (where the climate was fairly 
moderate) his ear infections were not so bad but that when he 
was stationed in the Northern Solomon islands (which was near 
the equator) his infection had progressed.  It was noted that 
he had been treated in various sick bays, without much 
success.  As for current complaints, he related, he had 
difficulty hearing; and he also said he had pain, swelling, 
and discharge from the ears.  On examination, his aural 
canals were markedly red and swollen; his drums were not 
visible because of swelling; and he had no profuse purulent 
drainage, bilaterally.  The diagnosis was bilateral otitis 
externa, and he was prescribed medication.  

A few days later (in December 1944), the veteran again 
presented for treatment.  It was noted that his purulent 
drainage, of the ears, had decreased but that his canals were 
still swollen.  Due to his prolonged history of otomycosis in 
the tropics (which had failed to respond to therapy), it was 
urgently recommended that he be returned to the continental 
United States.  It was further recommended that he stay in a 
temperate climate until his ear infection had completely 
cleared.  It was also noted that auditory acuity was 
essential in his line of work, and that the present amount of 
involvement seriously impaired such.  He was discharged to 
duty, with his condition slightly improved. 

Later records, from December 1944, show that the veteran 
again presented with complaints of ear pain.  It was noted 
that both his auditory canals were macerated from being 
continually bathed in a thin serous exudate.  It was noted 
that the external opening of the left canal was completely 
closed by edema and that there was marked periauricular 
swelling.  His ear canals were cleaned with hydrogen 
peroxide.  When he presented a few days later (again, in 
December 1944), it was noted his swelling and pain of the 
ears had decreased.  The diagnosis was bilateral otitis 
externa; and he was discharged to duty. 

In a January 1945 letter to Captain Groesbeck, a Navy doctor 
noted that the veteran had dermatophytosis of both ears which 
was not responding too well to treatment.  It was noted that 
his condition would probably clear up well in colder weather.  
On the bottom of the letter, Captain Groesbeck wrote a note 
to personnel, recommending the veteran be transferred to the 
United States.  This letter was submitted directly by the 
veteran in connection with his current claim.

Also submitted by the veteran in support of his current 
claim, is a service medical record (NMSH-Form 57) which is 
undated but apparently from the time of active duty.  This 
record reflects that the veteran complained that he was 
having trouble with his ear canals.  He related that the 
onset of his condition was 1 1/2 years earlier, at which time 
he had itching and discharge from both ear canals.  While in 
the South Pacific, he said, his condition had become 
aggravated.  It was noted that had undergone two 
hospitalizations due to acute cellulitis of both ear canals.  
It was also noted that he was working in radio and had to 
wear headphones for long periods.  On physical examination of 
the ears, both ear canals were puffy red with dry crusts; 
there was a small amount of discharge in the left canal; both 
canals were slightly edematous; and both ear drums were dull 
and retracted.  Medication was prescribed. 

The veteran underwent a service separation examination in 
November 1945 and it was noted that his bilateral hearing was 
20/20 and 15/15 on coin click and whispered voice testing, 
respectively.  It was also noted that he had no disease or 
defects of the ears.  The veteran was released from active 
duty in December 1945.

In October 1996, the veteran filed an application for service 
connection for bilateral hearing loss, and he said that such 
began in service in May 1943.  He related he had been treated 
by Dr. William Sullivan from 1946 to 1989 and by Dr. Harvey 
A. Kahaner in October 1996.

The RO sent letters to Drs. Sullivan and Kahaner, asking for 
the veteran's treatment records.  Dr. Sullivan did not 
respond (the veteran subsequently indicated this doctor was 
deceased).  

The RO received a private medical record from Dr. Kahaner 
which is dated in October 1996.  This record shows that the 
veteran complained of progressive hearing loss and itching of 
the ears.  An audiometric examination was performed; such is 
in graphical and notes high frequency hearing loss.  In an 
October 1996 letter to Michael Sharon, M.D., Dr. Kahaner 
recounted the results of the veteran's recent office visit.  
Dr. Kahaner noted that the 87 year old veteran reported a 
history of progressive hearing loss and itching of the ears.  
An objective examination showed osteoma of the ear canals and 
moderate to severe high frequency hearing loss.  It was noted 
that use of a hearing aid would be helpful for the veteran. 

A January 1997 VA ear examination report shows that the 
veteran said he first developed ear infections during 
service; and he said his in-service job required the use of 
earphones, and that made his ear infections worse.  He also 
said he had bilateral hearing loss since the time of his ear 
infection problems.  As for current complaints, he related, 
he had bilateral hearing loss.  On objective examination, it 
was noted that a tuning fork examination lateralized to the 
right, and that such was suggestive of hearing loss.  The 
veteran had small external auditory canals, but ear findings 
were otherwise normal.  The diagnoses included hearing loss 
and recurrent otitis externa with possible otitis media.  

A January 1997 VA audiology examination report shows that the 
veteran reported a history of bilateral fungal infections 
while in service and for many years thereafter.  He said he 
had decreased hearing of long duration and that such had 
gotten progressively worse.  On audiometric testing, he had 
pure tone thresholds of 35, 35, 65, 65, and 75 decibels in 
the right ear and 35, 30, 30, 60, and 80 decibels in the left 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The results of the Maryland CNC test were 72 
percent and 94 percent correct in the right and left ears, 
respectively.  The conclusion was sensorineural hearing loss, 
worse in the right ear.  It was noted that the veteran was in 
need of amplification.  

In a May 1997 statement, the veteran indicated he had been 
treated for hearing problems by two doctors (Drs. Sullivan 
and Griswold), both of whom were now dead; and he said his 
treatment by them could not be corroborated.  He said he had 
also consulted other doctors for his hearing problems over 
the years but could not remember their names. 

In his June 1997 substantive appeal, the veteran related 
that, during service, he had assisted in the provision of air 
raid warning and fighter directions to Marine Operations 
engaged in amphibious assaults in the South Pacific.  He said 
he served as a night fighter director, and that such a 
position required the use of a radio head set for long 
periods of time.  He related that he developed ear infections 
during service and that he received treatment for such.  He 
said he was told by a physician, during service, that his ear 
condition might result in permanent damage to his hearing; 
and he said that this physician prepared a statement on his 
behalf.  See NMSH-Form 57, discussed above.  After service, 
he said, he received treatment for hearing problems.  He said 
that he could not recall some of his doctors' names and that 
others were now dead and that his treatment by them could not 
be corroborated.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence 
for sensorineural hearing loss will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech discrimination scores are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends he has hearing loss which is 
attributable to his active service.  The threshold question 
to be answered is whether the veteran has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  For a service 
connection claim to be well grounded, the following three 
elements must be shown:  1) competent evidence of a current 
disability (a medical diagnosis);  2) competent evidence 
showing incurrence or aggravation of a disease or injury in 
service (medical evidence or, in certain circumstances, lay 
evidence); and  3) competent evidence of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In the instant case, the veteran's service medical records 
reveal that he was treated for bilateral ear infections 
(diagnosed as otitis externa) in December 1944 and January 
1945.  During his treatment for such, he complained of 
hearing problems.  One service medical record reflects the 
opinion that his infections were causing serious impairment 
to his hearing acuity.  However, when the veteran was 
examined for separation purposes in November 1945, his 
hearing and ears were clinically normal.  In sum, chronic 
hearing loss was not shown during active duty.

There is no medical evidence showing that the veteran had 
sensorineural hearing loss to a compensable degree within one 
year after his December 1945 separation from service, as 
required for a presumption of service incurrence.  In fact, 
the first post-service medical evidence of hearing loss is 
from 1996.  Medical records from 1996 and 1997 verify the 
veteran currently has bilateral hearing loss; however, these 
records do not link the hearing loss with an incident of 
service including the acute episodes of otitis externa.

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  In 
the instant case, no such medical evidence has been presented 
to link the veteran's current hearing loss (first medically 
documented decades after service) with his period of active 
duty.  While some of the recent post-service medical records 
include a recitation of the veteran's self-reported history 
of hearing loss since service, such a mere transcription of a 
lay history is not competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 
5 Vet. App. 458 (1993).

Additionally, the veteran's own statement (in his June 1997 
substantive appeal) that a service physician told him that 
his ear condition might result in permanent damage to his 
hearing does not serve to well ground his claim for service 
connection for bilateral hearing loss.  The Board points out 
that a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said, is simply 
too attenuated and inherently unreliable to constitute the 
medical evidence required to make a claim well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995).  (The actual statement 
from a service physician (NMSH-Form 57) which the veteran 
says supports an etiological link between his current hearing 
loss and service, merely shows that he experienced ear canal, 
not hearing, problems during service.)

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for bilateral hearing loss, his claim must be 
denied.  38 U.S.C.A. § 5107(a).
 



ORDER

Service connection for bilateral hearing loss is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

